UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 11-K (MARK ONE) [X] ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE FISCAL YEAR ENDED DECEMBER 31, 2015 OR [_] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO Commission File Number 1-15997 A. Full title of the plan and the address of the plan, if different from that of the issuer named below: Entravision Communications Corporation 2001 Employee Stock Purchase Plan (Full name of registrant) B. Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: Entravision Communications Corporation 2425 Olympic Boulevard, Suite 6000 West
